Lewis, J.
Respondent was injured by being struck by an archway while riding on a load of wheat sacks into appellant’s elevator, and recovered a verdict. Appellant contends that it owed respondent no duty and is not responsible for his injuries. There is evidence tending to show that the archway ivas about eight feet high, and that a person riding in an ordinary double-box wagon, or wheat tank, would have to stoop somewhat in passing under the archway. The evidence does not clearly indicate how high this particular load was upon which respondent was riding; but the driver, and the elevator agent, who were -riding in front, had to duck to avoid being hit. Respondent claimed that it was dark, and he did not see the arch, and when the men in front called out to him to duck, as they drove under it, he tried to do so, but was unable to get out of the way, and was caught between the archway and the sacks of wheat.
The main question before us is whether the evidence is sufficient to sustain respondent’s claim that he was on the wagon with the-permission of Woods, the driver, for the purpose of assisting in unloading at the elevator. The evidence is very meager and not at all satisfactory; but on the whole we are inclined to the view that the jury were entitled to draw the conclusion that respondent was acting *429in good faith) upon an implied invitation of Woods to ride to the •elevator for the purpose of helping to unload the wheat, and then ride back. He had been working on the Woods farm for a couple of days, and although he was not given express directions to go with Woods to help unload the wheat at the elevator, he states that he got upon the load and rode to the elevator for that purpose, and, considering his relation to Woods as a hired man, it does not clearly appear that he was a mere volunteer or intruder.
Under the rule in Corrigan v. Elsinger, 81 Minn. 42, 83 N. W. 492, Carleton v. Franconia, 99 Mass. 216, and Nave v. Flack, 90 Ind. 205, 46 Am. Rep. 205, appellant was responsible for the failure to keep the premises in such reasonable condition that a man of ordinary prudence, having cause to use the same, should not be injured. One who invites others to deal with him, and provides a place where persons may deliver articles, is bound to use reasonable care to make and keep the approach to such place in a reasonably safe condition. Shearman & Rediield, Negligence, § 499 a. There was evidence tending to show that the arch was lower than those in common use at elevators. This place was open for the receipt of grain during the evening, while dark.
The question of contributory negligence was for the jury, the verdict was n'ot excessive, and the many assignments of error do not call for special mention.
Affirmed.